Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-6 are currently pending in the instant application.  Claims 1-5 are rejected and claim 6 is objected in this Office Action.

I.	Priority
The instant application claims benefit of US Provisional Application 62/962,175, filed on January 16, 2020. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.


III.	Rejections

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The non-statutory subject matter is mycothiazole represented by formula 
    PNG
    media_image1.png
    171
    500
    media_image1.png
    Greyscale
wherein R is OH found in claim 1.  According to the original disclosure, mycothiazole is a natural compound from a sponge (See page 2, paragraph 0004 in the specification). The reference Morgan, et al. (Bioorg. Med. Chem. 2010) also teaches that mycothiazole is a natural product (see page 5988 in the first paragraph).  Since mycothiazole  is a natural product and the hand of man is not involved in the production of the compounds, Applicants cannot receive a patent for a natural product. See MPEP 2106.04(b).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan, et al. (Bioorg. Med. Chem. 2010 August 15: 18(16):5988-5994). The instant invention claims  

    PNG
    media_image2.png
    510
    667
    media_image2.png
    Greyscale
 
 The Morgan, et al. reference teaches mycothiazole (wherein R is OH) and analogs of this compound such as 
    PNG
    media_image3.png
    194
    321
    media_image3.png
    Greyscale
The prior art reference also teaches the mycothiazole has been shown to exhibit tumor cell line-dependent cytotoxicity in the National Cancer Institute 60-cell line screen.  The instant specification also states that mycothiazole  has been shown to have an impressive cytotoxicity (IC50 0.36-13.8nM) against a wide variety of solid tumor cell lines (see page 2, paragraph 0004).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 5 is drawn to an isolation and storage method but does not have any method steps listed in the claims. The omitted steps are: any essential steps that are required in the isolation and storage method for extending shelf life of the claimed compounds.  For example, claim 6, which is dependent on claim 5, lists essential steps of the claimed method that are used for extending the shelf life of these compounds.  To overcome the rejection, Applicants are suggested to amend claim 5 to incorporate the steps from claim 6 and cancel claim 6.


	
IV.	Objections

Dependent Claim Objections
Dependent Claim 6 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim 6 is objected to because of the following informalities:  for having too many period.  There is a period after each method step.  There should only be one period at the end of the claim.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626